Citation Nr: 0728442	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and P.E.




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in February 2005 and 
April 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The veteran testified before a Decision Review Officer (DRO) 
at the RO in December 2005.  A transcript of this hearing is 
of record.

The Board notes that the veteran filed a claim for increased 
compensation based on unemployability in October 2005.  The 
RO did not adjudicate this claim.  Therefore, this claim is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran does not have varicose veins attributable to 
his period of military service.  

3.  The veteran's PTSD has been manifested by depression, 
hypervigilance, sleep impairment, nightmares, flashbacks, 
flattened affect, and irritability, which cause reduced 
reliability and productivity.

4.  The veteran's PTSD has not resulted in his being 
deficient in most areas due to such symptoms as:  suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The veteran does not have varicose veins as a result of 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for an initial rating in excess of 50 
percent rating for PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2007).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2007).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection for 
PTSD in May 2004 and for varicose veins in February 2005.  He 
was informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The veteran appealed the rating 
assigned for PTSD.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in a 
March 2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and medical records from the Social Security Administration 
(SSA).  The veteran was afforded two VA examinations for his 
PTSD claim.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of whether any current varicose veins are 
traceable to military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2006).  In this case, the veteran has had post-service 
treatment for varicose veins, but there is no indication, 
except by way of unsupported allegation, that he had varicose 
veins in service or that military service aggravated the 
currently diagnosed varicose veins.  Consequently, given the 
standard of the regulation, the Board finds that VA did not 
have a duty to assist that was unmet.

Service Connection - Varicose Veins

Background

The veteran's service medical records including his May 1969 
entrance examination and his March 1971 separation 
examination are entirely negative for any reference to 
treatment, complaints or a diagnosis of varicose veins.  The 
veteran's May 1969 entrance examination notes a slight 
varicocele on the left side.  The Board notes that a 
varicocele is a condition manifested by abnormal dilation of 
the veins of the spermatic cord, caused by incompetent valves 
in the internal spermatic vein and resulting in impaired 
drainage of blood into the spermatic cord veins when the 
patient assumes the upright position.  See Stedman's Medical 
Dictionary, 27th ed., at 1931

An SSA disability determination indicates that the veteran 
was in receipt of SSA disability benefits due to a primary 
diagnosis of osteoarthritis and allied disorders and a 
secondary diagnosis of peripheral vascular/artery disease as 
of January 2003.  Relevant medical records relied upon by SSA 
are discussed below.  

Associated with the claims file are private treatment reports 
from the Institute for Vein Disease dated from June 1989 to 
March 1990.  The reports reveal that the veteran was 
diagnosed with a ruptured varicose vein of the left ankle, 
varicose vein of the left saphenous system, chronic venous 
insufficiency, and obesity.  A June 1989 examination report 
noted that the veteran was informed that weight loss could 
significantly improve the veteran's long-term lifestyle 
because it would be easier on his legs and improve the veins 
by reducing their weight-bearing capacity.  

Associated with the claims file is a February 1990 operative 
report from J. P., M.D., which revealed that the veteran 
underwent an excision of varicose veins of the left leg.  

A venous Doppler performed by J. K., M.D., dated in 1991 was 
noted to be a normal study of the femoral and popliteal veins 
with no evidence of deep vein thrombosis.  

Private treatment reports from J. J., D.O, dated in December 
2002 reveal that the veteran had significant swelling of both 
lower extremities and trophic changes secondary to venous 
insufficiency of both extremities with no sign of ulceration.  
He was noted to be markedly obese.  A venous Doppler showed 
chronic venous insufficiency secondary to combined reflux of 
the superficial and deep vein systems.  

Private treatment reports from Lakeside Medical Clinic dated 
from December 2002 to May 2004.  The records indicate that 
the veteran has a history of severe chronic venous 
insufficiency and varicose veins complicated with chronic leg 
edema and a history of venous ulcers and morbid obesity.  

An October 2004 medical evaluation performed by R. N., M.D., 
revealed a diagnosis of peripheral vascular disease and 
varicose veins of the lower extremities.  Dr. N noted that 
because of chronic edema and peripheral vascular disease the 
veteran had stasis dermatitis and discoloration of the lower 
extremities with associated skin problems and fungal 
infections.  The veteran was also noted to be morbidly obese.  

The veteran testified at a hearing at the RO in December 
2005.  The veteran testified that he was diagnosed with a 
slight varicose vein in the left leg at the time of his 
entrance examination in May 1969.  He said he spent his tour 
of duty in Vietnam in the jungle, carrying a rucksack, and 
walking which he said aggravated his problem with the 
varicose vein.  He said he got the veins removed in 1989 or 
1990.  He said he was angry that a VA examination dated in 
January 2005 was included as evidence used to deny his claim 
because the VA examination was for PTSD.  

Associated with the claims file is a letter from C. F., M.D, 
dated in December 2006.  Dr. F reported that she had treated 
the veteran for varicose veins of the lower extremities and 
chronic venous insufficiency with venostasis since September 
2000.  She opined that it was quite likely that the veteran's 
varicose veins of the lower extremities were aggravated by 
his military service due to the physical rigors of combat.  

Legal Criteria

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for varicose veins.

As detailed above, the veteran's SMRs were entirely negative 
for any treatment, complaints, or a diagnosis of varicose 
veins.  At the time of the May 1969 entrance examination the 
veteran was diagnosed with a slight varicocele of the left 
side, not varicose veins as the veteran claimed at the time 
of the RO hearing in December 2005  As already noted, a 
varicocele is a condition manifested by abnormal dilation of 
the veins of the spermatic cord, caused by incompetent valves 
in the internal spermatic vein and resulting in impaired 
drainage of blood into the spermatic cord veins when the 
patient assumes the upright position.  See Stedman's, at 
1931.  The veteran's March 1971 separation examination was 
negative for any reference to varicose veins.  The first 
evidence of treatment for varicose veins was in June 1989 at 
which time the veteran was diagnosed with a ruptured varicose 
vein of the left ankle, varicose vein of the left saphenous 
system, chronic venous insufficiency, and obesity.  The June 
1989 report noted that the veteran was informed that weight 
loss could significantly improve the veteran's long-term 
lifestyle because it would be easier on his legs and improve 
the veins by reducing their weight-bearing capacity.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board acknowledges that Dr. F opined that it was quite 
likely that the veteran's varicose veins of the lower 
extremities were aggravated by his military service due to 
the physical rigors of combat.  However, Dr. F also reported 
that she began treating the veteran in September 2000 and the 
evidence of record indicates that varicose veins first 
manifested in June 1989, almost twenty years after the 
veteran separated from service.  In short, Dr. F's opinion is 
not in accord with the circumstances of the veteran's active 
service as documented in his SMRs.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative); see also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).

In view of the foregoing, the Board finds that there is no 
competent evidence to indicate that any current varicose 
veins are related to service.  Moreover, in the absence of 
any objective evidence of varicose veins while on active duty 
or for many years thereafter, any medical nexus opinion would 
not be supported by what actually occurred in service.  
Simply put, the outcome of these claims hinges on what 
occurred, or more precisely what did not occur, during 
service.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for varicose veins.  

The Board notes that the veteran has alleged that he has 
varicose veins aggravated by military service.  While the 
veteran is capable of providing information the symptoms he 
has experienced since service, and his current condition, as 
a layperson, he is not qualified to offer medical opinions, 
such as diagnoses or medical nexus opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds that the 
absence of diagnosis during service, including at the time of 
his separation from service, and for so many years since 
service is of greater evidentiary weight-greater than the 
veteran's report of that military service aggravated his 
varicose veins.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for varicose veins.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002 and Supp. 2007); 38 C.F.R. § 3.102 (2006).

Increased Rating - PTSD

Background

Associated with the claims file is a letter from P. E., MDiv, 
dated in April 2004.  He diagnosed the veteran with chronic 
severe PTSD and reported that the veteran's symptoms included 
nightmares, night terrors, flashbacks, sleep deprivation, 
hypervigilance, psychic numbing, restricted affect, angry 
outbursts, pronounced difficulty with relationships, frequent 
intrusive thoughts and memories, images of combat trauma 
events, and other trauma-induced symptoms.  He noted that the 
veteran self-medicated with alcohol.  He said the veteran's 
wife lived out of state.  He assigned the veteran a global 
assessment of functioning (GAF) score of 42.  

Mr. E also submitted a letter dated in August 2004.  He noted 
that the veteran used alcohol to self-medicate without 
realizing the underlying motive for the frequent use of 
alcohol (beer).  He said the veteran sought therapy in May 
2003 due to a daily sense of being overwhelmed by the 
symptoms of heightened stress and severe anxiety.  He 
reported that the veteran suffered from pervasive intrusive 
symptoms of combat memories which triggered increased 
anxiety, sleep deprivation due to insomnia, and frequent 
disruptions resulting in an inability to sleep.  He said the 
veteran practiced social isolation and preferred to self-
isolate.  He said the veteran feared losing control over his 
inner rage which he had suppressed for many years.  He said 
the veteran's job at Chrysler Corporation was terminated 
under peculiar circumstances which led the veteran to become 
irate and withdraw further into isolation.  He noted that the 
termination of the veteran's employment exacerbated the 
veteran's already heightened stress symptomatology.  He said 
at that point the veteran was without his former ability to 
deny and suppress his profound inner conflict fostered by 
combat trauma.  Mr. E said the veteran's PTSD was chronic and 
severe and that he also had depression.  He said the veteran 
was dysphoric and his affect was flat.  He said the veteran 
had intrusive symptoms and sleep deprivation.  He said the 
veteran had an absence of close friendships as was evidenced 
by the fact that his support network was limited to a few 
associates, veterans he had known for some years.  Mr. E said 
the veteran was hypervigilant and tense.  He said the veteran 
preferred to be alone at his residence so as to avoid 
situations and circumstances that would trigger stress 
reactions.  He said the veteran's ability to focus on a task 
and employ mental concentration had diminished.  He opined 
that the veteran was unable to maintain gainful employment 
due to the severity of his symptomatology.  He said the 
veteran's prognosis was one of maintaining the current level 
of symptomatology with little hope of any significant 
recovery.  He assigned the veteran a GAF score of 35.  

SSA records included a psychological evaluation from P. M., 
Ph.D., dated in September 2004.  The veteran reported that 
the Iraq war brought back a lot of war memories.  He said he 
bought a retirement home in Florida and he said his wife 
lived in Florida and worked for the post office.  He said he 
saw her periodically but that he stopped flying due to 
airline harassment due to his weight.  He said he had a 
lawsuit pending against Chrysler (his former employer) and 
that he was experiencing a lot of stress.  He reported 
difficulty falling asleep and intermittent wakening.  He said 
prior to his termination from Chrysler he was transferred to 
Orlando, Florida, but he could not get past the front door 
and he was told he could not work due to his morbid obesity 
and high blood pressure.  He said he began drinking at age 
eighteen and used alcohol regularly by age twenty-one.  He 
said he reduced his alcohol consumption in 2004.  He said he 
did not get along well with people and he only trusts other 
veterans.  He said his best friend died a few months prior 
and that he saw the best man from his wedding once a month.  
He said most of his relatives were deceased and that he spoke 
to his wife daily.  He said he does his own cooking, 
cleaning, laundry, shopping, and manages his finances.  The 
examiner said the veteran was pleasant appearing and markedly 
obese.  She said he was dressed in well-cared for but poorly 
fitting clothing.  She said he walked with a cane.  She noted 
that he made and maintained appropriate eye contact and was 
cooperative with the interview and evaluation.  She said the 
veteran reported that he had a photographic memory.  He said 
he drove himself to the interview.  She noted that he arrived 
on time.  She said the veteran's contact with reality was 
good and his self-esteem was fair.  He was pleasant and 
relaxed and had no tendency to minimize or maximize his 
symptoms.  His insight was noted to be poor and his judgment 
was noted to be fair.  His speech and thought processes were 
well-organized and goal-directed.  The veteran denied having 
hallucinations, delusions, feelings of persecution, 
obsessions, thought control, unusual powers or suicidal 
ideations.  He reported difficulty falling asleep and 
intermittent waking.  He said he woke up in cold sweats a few 
times per month.  He reported feelings of worthlessness and 
self-isolation.  He said he tried to avoid being around 
people and shopped in the morning at 5 or 6.  The veteran 
reported being depressed and the examiner noted that his 
affect was appropriate.  Dr. Madej said the veteran was 
oriented to person, place, and time.  She diagnosed the 
veteran with adjustment disorder with anxious and depressed 
mood and mild chronic PTSD.  She assigned the veteran a GAF 
score of 65-70.

The veteran was afforded a VA examination in January 2005.  
The examiner reviewed the veteran's claims file.  The veteran 
reported that he regularly re-experienced combat from 
Vietnam, had nightmares, and night sweats.  He said he had 
significant problems with sleep and slept only one and one-
half to two hours at a time.  He said he tended to wake up 
from his bad dreams.  He said his sleep problems were 
chronic.  He said he avoided people and war-related stimuli.  
He said he spent time by himself and enjoyed few activities.  
He reported that he had a short temper and was very irritable 
in public.  He said he lacked enjoyment or interest in 
outside activities.  He said when he goes to restaurants he 
sits with his back to the wall so he can see everyone in 
front of him.  He said he was supervigilant and had been 
bothered by news of Desert Storm and recent combat events 
which triggered his own memories and recollections.  Mental 
status examination revealed that the veteran was casually 
dressed and morbidly obese and walked slowly with a cane.  
His speech was of normal rate and rhythm.  His affect and 
mood were depressed.  There were no hallucinations or 
delusions and no form of any thought disorder.  He had no 
suicidal ideations.  He was alert and oriented and his 
cognition was grossly intact.  The examiner assigned the 
veteran a GAF score of 50.

Also associated with the claims file is a letter from R. H. 
dated in May 2005.  He said the veteran experienced 
recurrent, intrusive, and distressing thoughts about Vietnam 
but that he was reluctant to talk about Vietnam, recurrent 
dreams and nightmares on average of several times per week, 
distress caused by reminders of the events including smells, 
sounds, and sights.  Mr. H also reported that the veteran 
suffered from alienation, isolation, and avoidance of people 
and places, emotional numbing, and no sense of future, 
including questions about why he survived Vietnam.  He said 
the veteran displayed self-destructive or self-harming 
behaviors.  Mr. H said the veteran suffered from survivors 
guilt, difficulty falling or staying asleep, anger and rage 
which was why he self-isolated, difficulty focusing and 
concentrating and difficulty with short-term memory, 
hypervigilance or survivalist behavior, exaggerated startle 
response, depression, and extreme anxiety.  

A letter from W. D., Ph.D., dated in June 2005 indicates that 
the veteran lost his job at Chrysler and suffered due to the 
separation of his home life which were major stressors.  He 
said the veteran's weight problem and his struggle with his 
weight forced the veteran into isolation and into deep 
thought of when he was alone in Vietnam.  He said the veteran 
had a great fear of abandonment of his loved ones both in 
Vietnam and currently which manifested by deep depression and 
sadness.  Dr. D said the veteran's anxiety reached levels of 
uncontrollable rage at times.  The veteran reported 
incidences of being unable to focus on task that he was able 
to do before and crying jags that can last for hours.  Dr. D 
assigned the veteran a GAF score of 43.  

Also associated with the claims file is a psychological 
evaluation from H. S., Ph.D., dated in December 2005.  He 
reported that the veteran persistently re-experienced 
distressing recollections and dreams and persistently avoided 
activities, places, or people that arouse recollections.  He 
said the veteran had markedly (increasingly) diminished 
interest and participation in social activities. He said the 
veteran had significantly persistent disturbance of sleep, 
hypervigilance, unexpired terror, emotional numbness, and 
depression.  He said the veteran had a foreshortened sense of 
future.  Dr. S diagnosed the veteran with severe PTSD and 
assessed the veteran with a GAF score of 34.  

The veteran and Mr. E testified at a hearing at the RO in 
December 2005.  The veteran's representative said the veteran 
no longer worked but that he was disruptive when he was 
working and did not get along with others.  The veteran 
testified that he had a hard time with life and feels lost.  
He said he self-isolates and does not leave his home.  He 
said he is not around people and he had no social life.  He 
said he is afraid to be in public.  He said when he ate at 
restaurants he kept his back to the wall so he could watch 
his surroundings or else he did not stay.  He said he was 
married but that his wife lived out of state because he 
bought a retirement home and she moved down there and worked 
but that he was unable to transfer with his job.  He said he 
has one friend who was his best man at his wedding and he 
said he spoke to him monthly by phone and saw him once a 
year.  He said he has nightmares once a week.  He reported 
flashbacks.  He denied a history of alcohol abuse and said he 
was upset that one of his examiners made it sound like he was 
an alcoholic.  He said he has a short fuse.  The veteran's 
therapist at a Vet Center, Mr. E, testified that he saw the 
veteran every two to three weeks.  He said the veteran has 
all the classical symptoms of PTSD.  He said the veteran is 
very intelligent and desired to be in control of his life.  
He said the veteran had a high degree of symptoms that 
affected his ability to socialize and his ability to 
concentrate for any length of time or maintain focus.  He 
said in spite of therapy the veteran's condition has actually 
worsened.  He said when the veteran gets angry during a 
session he shuts down.  

The veteran was afforded another VA examination in January 
2006.  The examiner reported that the claims file was 
reviewed prior to and after the examination.  The veteran 
said he and his wife were separated and that she lived in 
Florida.  He said he had one female friend who helped him 
occasionally with shopping.  He said he attended group 
therapy.  He said he had no other social contacts in his 
community.  He denied a history of suicide attempts.  The 
veteran reported a past history of alcohol dependence but he 
said he cut down gradually and now drinks three beers every 
twenty days.  He denied a history of illicit substance abuse.  
The veteran reported that his sleep was much worse than it 
was at the time of the last VA examination.  He said he has 
problems with initial insomnia and middle wakefulness.  He 
said he slept for four to five hours and gets the majority of 
his sleep in the morning.  He said he does not know why he 
wakes up but that he believes that he has nightmares although 
he cannot remember the content of the nightmares.  He said 
his appetite was okay but that his energy level was poor.  He 
said he tired easily.  He said his concentration was impaired 
and he tends to procrastinate.  He reported that he avoids 
people since he does not trust them and he reports self-
isolation and as such he denied irritable outbursts since he 
avoided people.  He reported that his mood was "down" but 
he said he felt good about himself.  He reported survivor's 
guilt.  He denied suicidal ideations.  He said he felt a 
sense of foreshortened future.  He endorsed anhedonia.  He 
said he does not enjoy anything in his life.  He denied 
having any close relationships.  He said he avoided Vietnam-
related movies because they "are not true to life."  He 
said he talks about his Vietnam experiences in group therapy 
only.  He reported no close relationships.  The veteran 
reported intrusive thoughts about Vietnam but he denied 
flashbacks although he said helicopters triggered his 
memories of Vietnam.  He denied suicidal thoughts and panic 
attacks.  He said he has a few friends who call but he said 
he does not return their calls and he said he has one female 
friend who does occasional shopping for him.  Mental status 
examination revealed that the veteran was fairly groomed and 
appropriately dressed.  The examiner said he was pleasant and 
articulate with information.  His mood was depressed with a 
reactive affect.  No thought disorder was noted.  Thought 
content revealed feelings of guilt regarding the deaths of 
other people in Vietnam.  The veteran said he was frustrated 
about the Iraq war.  The examiner said that no cognitive 
deficits were noted objectively and no signs of impaired 
concentration were noted during the examination.  The 
examiner diagnosed the veteran with PTSD and assigned the 
veteran a GAF score of 50.

Mr. E submitted a letter dated in July 2006 in which he 
reported that the veteran's symptoms had worsened, grown more 
disruptive in his daily life, and increased in frequency and 
intensity.  He said the veteran suffered a pervasive sense of 
foreshortened future and was socially isolated, lacking close 
and intimate relationships.  Mr. E said the veteran still 
suffered from chronic sleep deprivation and daily fatigue.  
He said the veteran had intrusive combat memories which 
disrupted his train of thought and exacerbated his anxiety 
throughout the day.  He said that physical pain triggered 
more memories of combat, violence, and bloodshed.  He said 
the veteran's level of personal vulnerability had increased 
resulting in hypervigilance, guardedness, and social 
withdrawal.  He said the veteran experienced injustice due to 
those representing his former employer regarding his wrongful 
discharge lawsuit and his plea for workman's compensations 
which left the veteran depressed, angry, and struggling to 
maintain a sense of meaning in his life.  He said the veteran 
experienced pervasive mistrust in all agencies and nearly all 
people.  Mr. E said the veteran's PTSD rendered him totally 
disabled and incapable of seeking or maintaining employment.  
He said that symptoms such as intrusive combat memories, 
nightmares, flashbacks, start responses, stress reactions, 
angry outbursts, and pervasive mistrust of others had not 
yielded to therapeutic efforts or diminished as a result of 
treatment.  

Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2007); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61-70 
is defined as "some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning but generally functioning pretty well 
(some meaningful interpersonal relationships)."  Ibid.  A GAF 
score of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41-50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  A GAF 
score of 31-40 contemplates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Ibid.

Analysis

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 50 percent for his PTSD.

A thorough review of the competent medical evidence reflects 
the veteran's PTSD has been manifested by depression, 
hypervigilance, sleep impairment, nightmares, flashbacks, 
flattened affect, and irritability, which cause reduced 
reliability and productivity.  However, as detailed above, 
this symptomatology is consistent with the current 50 percent 
rating.

A rating higher than the 50 percent award is not warranted 
because there is no evidence that the veteran was deficient 
in most areas due to such symptoms as:  suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

At the examinations of record the veteran was noted to have 
fair grooming and appropriate dress in well-cared for 
clothing.  The veteran denied suicidal ideation and obsessed 
rituals.  His speech was never illogical, obscure, or 
irrelevant.  The examiners of record noted that the veteran 
was pleasant and intelligent.  He did not have near-
continuous panic or depression which affected his ability to 
function independently as he reported that he lived alone and 
performed all of his activities of daily living.  He said he 
self-isolated so as to avoid instances of unprovoked 
irritability.  While the veteran's representative said the 
veteran was disruptive with anger attacks when he was 
working, the evidence of record does not indicate that the 
veteran had any problems with anger when working.  The 
veteran's therapist said the veteran's employment was 
terminated under peculiar circumstances and the veteran had a 
lawsuit pending against his former employer.  The evidence of 
record does not establish that the veteran was unemployed due 
to his PTSD symptoms nor does it appear that he was 
terminated as a result of these symptoms.  It is conceded 
that the veteran appears to have an inability to maintain 
effective relationships as he reported self-isolation and 
avoidance of others.  Although the veteran was noted to be 
separated from his wife at the January 2006 VA examination, 
it is not clear if the separation was purely a physical 
separation as the veteran had reported in the past that he 
and his wife spoke on a daily basis.  The veteran reported 
that he had one friend who occasionally shopped for him and 
he said he spoke to one friend on a monthly basis.  In fact, 
with regard to the currently assigned 50 percent award, there 
is no evidence of panic attacks or difficulty in 
understanding complex commands.  While Mr. E and the veteran 
reported intrusive thoughts which interfered with the 
veteran's memory, the January 2006 examiner said there was no 
cognitive deficits were noted objectively and no signs of 
impaired concentration were noted during the examination.  In 
sum, the Board finds that the criteria for a rating higher 
than the assigned 50 percent disability is not warranted. 

The Board further observes that the veteran's GAF score 
ranged from 34 to 70.  In this case the 50 percent rating 
contemplates a GAF score as low as 50 and a moderate to high 
level of PTSD.  As noted, the evidence, especially the 
findings relative to the degree of impairment, does not 
warrant greater than the 50 percent disability awarded, and 
the GAF scores which were below 50 did not correlate with the 
degree of symptomatology associated with such low scores.  
Consequently, a higher evaluation may not be assigned.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that this disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making the above determination, the Board considered 
whether a higher "staged" rating may be assigned in accord 
with Fenderson, supra.  However, as detailed above, a 
thorough review of the competent medical evidence does not 
reflect that there were any distinctive period(s) where he 
met or nearly approximated the criteria for a rating in 
excess of 50 percent.  







ORDER

Entitlement to service connection for varicose veins is 
denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



______________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


